Citation Nr: 1640737	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hand arthritis, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for bilateral ankle arthritis, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for bilateral shoulder arthritis, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for residuals of right knee replacement, to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1942 to December 1945.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded these matters in November 2011, October 2014, October 2015, and May 2016.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following issuance of the most recent supplemental statement of the case as to this appeal, additional evidence was associated with the record, to include further VA treatment records.  However, the additional evidence is not relevant to the issue decided herein.  Accordingly, a remand for issuance of an additional supplemental statement of the case as to that matter is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2015).  The Agency of Original Jurisdiction (AOJ) will have an opportunity to consider the additional evidence as it relates to the other matters on appeal in the first instance when it readjudicates those issues following completion of the additional development described in the REMAND portion of the decision below.

The issue of entitlement to nonservice-connected pension benefits was raised in a July 2012 VA Form 21-526b, Veteran's Supplemental Claim for Compensation.  The Board previously referred that issue to the AOJ in October 2014 and May 2016.  However, the record does not indicate that the issue has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hand arthritis, to include as secondary to service-connected PTSD; entitlement to service connection for bilateral ankle arthritis, to include as secondary to service-connected PTSD; entitlement to service connection for bilateral shoulder arthritis, to include as secondary to service-connected PTSD; and entitlement to service connection for residuals of right knee replacement, to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's hypertension had its onset during his active service, that the hypertension may be presumed to have been related to his active service, that the hypertension is otherwise etiologically related to his active service, or that the hypertension is proximately due to, caused by, or aggravated by his service-connected PTSD.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran with regard to the issue decided herein.  The Veteran's VA treatment records and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

It has been determined that the Veteran's service treatment records are unavailable.  See 3101 Print, Request for Information, dated in May 2009, which notes that the Veteran's service treatment records are "fire-related."  In July 2009, the RO sent a letter to the Veteran informing him that his military records may have been destroyed in a September 1973 fire at the National Archives and Record Administration, and requesting that the Veteran complete and submit a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The letter also informed the Veteran that he may furnish documents that can substitute for service treatment records.  In a memorandum dated in January 2010, the RO made a formal finding on the unavailability of the service records.  The memorandum summarizes the steps taken in the effort to obtain the service treatment records.  To date, the Veteran has not submitted a completed NA Form 13055.

In cases where service records are unavailable, VA has a heightened obligation to explain its findings and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This is not to say that there is a heightened benefit-of-the-doubt rule.  Rather, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's service medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Furthermore, the legal standard for proving a claim for service connection is not lowered.  Instead, VA has a heightened obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in March 2013 and December 2015, and a VA addendum opinion in June 2016, as to his hypertension.  The examiner who conducted the March 2013 VA examination, and the December 2015 VA examiner who also provided the June 2016 VA addendum opinion, reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's hypertension, providing supporting explanation and rationale for all conclusions reached.  The examinations and the addendum opinion were thorough and reflect consideration of all necessary evidence and testing.  Therefore, the Board finds the examinations and addendum opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in November 2011, October 2014, October 2015, and May 2016.  Relevant to the issue decided herein, the November 2011 Board remand directed the AOJ to contact the Veteran to identify any outstanding, relevant VA and private treatment records; obtain any records so identified; obtain pertinent VA treatment records from 1990 to the present; provide the Veteran with a VA examination as to his hypertension; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2011 Board remand, the AOJ contacted the Veteran in a December 2012 letter to identify outstanding, relevant treatment records.  The Veteran did not respond to the letter.  The AOJ also provided the Veteran with a VA examination as to his hypertension in March 2013 and readjudicated the matter in a May 2014 supplemental statement of the case.

In the October 2014 remand, the Board explained that, even though the Veteran did not respond to the December 2012 letter, VA is obligated to obtain VA treatment records dating back to 1990.  See 38 C.F.R. § 3.159(c)(2).  Accordingly, relevant to the issue decided herein, in the October 2014 remand, the Board directed the AOJ to make appropriate efforts to obtain VA treatment records dating back to January 1990; afford the Veteran another opportunity to identify all relevant, outstanding private treatment records; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2014 Board remand, the AOJ attempted to obtain VA treatment records dating back to January 1990, but was informed by the VA Medical Center that, after a thorough search of the system of records, treatment records dating back to only April 2009 were available, as documented in a letter dated in March 2015.  The AOJ also contacted the Veteran in January 2015 to identify outstanding, relevant private treatment records.  The AOJ readjudicated the matter in a September 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2011 and October 2014 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Relevant to the issue decided herein, the October 2015 Board remand directed the AOJ to provide the Veteran another VA examination addressing the issue of service connection for hypertension as secondary to the Veteran's service-connected PTSD, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2015 Board remand, the AOJ provided the Veteran with a VA hypertension examination in December 2015 and readjudicated the matter in a January 2016 supplemental statement of the case.  However, as explained in the May 2016 Board remand, the opinion provided by the December 2015 examiner was inadequate for decision-making purposes and did not comply with the October 2015 Board remand directives.  Therefore, in the May 2016 Board remand, the Board directed the AOJ to obtain updated VA treatment records; provide the Veteran an opportunity to identify private treatment records since January 2015; obtain a VA addendum opinion in full compliance with the October 2015 Board remand directives; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2016 Board remand, the AOJ obtained updated VA treatment records; asked the Veteran to identify any outstanding, relevant private treatment records in a letter dated in May 2016; obtained a VA addendum opinion in June 2016 consistent with and responsive to the December 2015 and May 2016 Board remand directives; and readjudicated the matter in a July 2016 supplemental statement.  Accordingly, the Board finds that VA at least substantially complied with the December 2015 and May 2016 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his hypertension, as well as any in-service treatment for hypertension or injuries or events the Veteran believes may relate to his current hypertension.  In addition, the VLJ solicited information as to the existence of any outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the issue decided herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Service connection for certain chronic diseases, to include hypertension, as a cardiovascular-renal disease, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension is defined as meaning that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90  mm.  Id.

In addition, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).

Analysis

The Veteran seeks entitlement to service connection for hypertension.  He contends that he developed hypertension after his separation from active service.  See September 2011 Board hearing transcript.  In a September 2015 Written Brief Presentation, the Veteran's representative contends that the Veteran's hypertension is secondary to his service-connected PTSD.  As support for this contention, the representative includes with the Written Brief Presentation excerpts from a document entitled "VA/DoD Clinical Practice Guideline for the Diagnosis and Management of Hypertension in the Primary Care Setting," from a document entitled "VA/DoD Clinical Practice Guideline for the Diagnosis and Management of Post-Traumatic Stress," and from VA's website.  The representative also provides citations to medical literature available on VA's website.

Concerning evidence of a current disability, the VA treatment records show a diagnosis of hypertension.  The VA treatment records and the March 2013 and December 2015 VA examinations also include several blood pressure readings where the systolic blood pressure is 160 mm or greater and the diastolic blood pressure is less than 90 mm, indicating isolated systolic hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Accordingly, the record shows that the Veteran has a current disability of hypertension.

As to in-service incurrence of hypertension, the Board again notes that the Veteran's service treatment records are unavailable.  Therefore, any in-service medical records that may have shown elevated blood pressure or a diagnosis of hypertension are unavailable.  However, the Veteran does not contend that his hypertension began during his active service.  At the September 2011 Board hearing, the Veteran testified that he was first diagnosed with hypertension after service by a civilian doctor, and that he first obtained treatment for the condition at a VA facility in 1990.  When asked whether he was told in service that he had elevated blood pressure, the Veteran responded, "Not that I know of."  See September 2011 Board hearing transcript.  The Veteran told the March 2013 VA examiner that he had had high blood pressure "for years," but could not remember for how long.  At the December 2015 VA examination, the Veteran estimated that his hypertension had an onset 40 to 50 years prior, placing the date of onset sometime between 1965 and 1975, at least approximately 19 years after the Veteran's separation from active service in December 1945.  Accordingly, the Board finds that the evidence does not show that the Veteran's hypertension had its onset during his active service.

With regard to service connection for hypertension on a presumptive basis as a chronic disease under the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), the record does not reflect that the Veteran was diagnosed with hypertension within one year of his separation from active service in December 1945.  Rather, the earliest evidence reflecting a diagnosis of hypertension is dated over 50 years after the Veteran's separation from active service.  Accordingly, the Board finds that service connection is not warranted for hypertension on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

With regard to service connection for hypertension as secondary to the Veteran's service-connected PTSD, the Board has considered the Veteran's contentions and those of his representative in the September 2015 Written Brief Presentation.  The Board notes that neither the Veteran nor his representative has alleged, and the record does not otherwise show, that they have medical education, training, or experience.  Accordingly, both the Veteran and the representative are considered lay witnesses.  38 C.F.R. § 3.159(a).  The likely etiology of hypertension is a complex medical issue that does not lend itself to lay observations.  Therefore, the assertions from the Veteran and the representative medically linking the Veteran's hypertension to his active service and medically attributing the hypertension to the Veteran's service-connected PTSD are not considered competent, and are not probative on the matter.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Therefore, to determine whether the Veteran's service-connected PTSD caused or aggravated his hypertension, the Board turns to the competent medical evidence of record, which in this case is comprised of the March 2013 VA examination, the December 2015 VA examination, the June 2016 VA addendum opinion, and the medical literature cited to by the representative in the September 2015 Written Brief Presentation.

The Board has reviewed the materials cited to by the representative in the September 2015 Written Brief Presentation.  The excerpt from the "VA/DoD Clinical Practice Guideline for the Diagnosis and Management of Hypertension in the Primary Care Setting" states, "deployment with multiple stressful combat exposures was an independent risk factor for newly reported hypertension."  The excerpt from the "VA/DoD Clinical Practice Guideline for the Diagnosis and Management of Post-Traumatic Stress" states the PTSD has been linked to chronic diseases, including cardiovascular disease, and, "Patients who have PTSD and other chronic medical diseases may find that PTSD worsens their medical conditions."  The portions of VA's website cited to in the September 2015 Written Brief Presentation provide access to the full text of the "VA/DoD Clinical Practice Guideline for the Diagnosis and Management of Post-Traumatic Stress" and to other materials providing similar information, for example, stating that PTSD has been linked to cardiovascular disease and may cause medical conditions to worsen.

The examiner who conducted the March 2013 VA examination reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner found that the earliest diagnosis of hypertension shown in the record is dated in 2002.  The Veteran reported that he had had high blood pressure "for years," but could not remember for how long.  The examiner opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by an in-service injury, event, or illness.  As a rationale for the opinion, the examiner noted that the exact cause of the Veteran's hypertension is unknown, but that the Veteran has several risk factors for hypertension, including obesity, history of tobacco use, lack of exercise, occupational stress, and a family history of heart problems.  The examiner further notes, "The anxiety while in the military explanation as the cause of hypertension is not supported by evidence or medical literature."

The examiner who conducted the December 2015 VA examination and provided the June 2016 VA addendum opinion reviewed the record, interviewed the Veteran, and examined the Veteran.  At the December 2015 VA examination, the Veteran guessed that his hypertension had an onset 40 to 50 years prior.  The examiner opined that it is less likely than not that the Veteran's hypertension is proximately due to or the result of the service-connected PTSD.  As a rationale for the opinion, the examiner explained that the Veteran has a number of risk factors for developing hypertension, including being male, being overweight, having a history of tobacco use, being of advanced age, chronic alcohol use, and dyslipidemia.  In addition, "One would expect that if the Veteran's blood pressure was related to his PTSD that he would have exhibited elevation of blood pressure (BP) from near the point of the traumatic event onward," but the Veteran's blood pressure did not rise until after service when other risk factors were present.  The examiner further opined that it is less likely than not that the Veteran's hypertension was aggravated by his service-connected PTSD.  As a rationale for the opinion, the examiner explained that the Veteran was diagnosed with hypertension prior to being diagnosed with PTSD, and that the hypertension has been stable without appreciable change since the diagnosis of PTSD.  The examiner further noted that hypertension often requires more than one medication for control, but the Veteran only requires one medication.

In the June 2016 addendum opinion, the examiner again opined that it is less likely than not that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected PTSD.  As a rationale for the opinion, the examiner explained that 69.7 percent of white men over the age of 75 had hypertension from 1989 to 1994.  In addition, the American Heart Association estimated in 2013 that approximately 77.9 million adults had high blood pressure.  Furthermore, the Center for Disease Control estimates that 66.7 percent of American men over the age of 75 have hypertension.  The examiner repeated that, if the hypertension was caused by the PTSD, then the Veteran would have had elevated blood pressure from near the point of traumatic event onward rather than several years thereafter.  The examiner also listed the same risk factors for developing hypertension that she listed in the December 2015 VA examination report.  As to the medical literature discussed in the representative's September 2015 Written Brief Presentation, the examiner stated. "Guidelines are statements or recommendations to help determine a course of action.  A link is not necessarily causative of.  In light of his other multitudes of risk factors for hypertension, it is again less likely than not that [the] Veteran's hypertension was proximately caused by his service connected PTSD."

The Board finds the VA examiners' opinions to be most probative as to a possible etiological link between the Veteran's hypertension and his service or between the Veteran's service-connected PTSD and his hypertension, or chronic aggravation of the Veteran's hypertension by the service-connected PTSD.  The examiners' opinions were based on the specific facts of this case as presented in the record and by the Veteran at the in-person interviews.  The June 2016 addendum opinion directly addresses the information contained in the materials cited to in the representative's September 2015 Written Brief Presentation.  Specifically, the examiner explained that that information provides guidelines, which help in determining a course of treatment.  However, the links between hypertension and PTSD noted in the materials do not necessarily mean that the Veteran's hypertension is caused or chronically aggravated by his PTSD.  In light of the Veteran's other risk factors for hypertension, it is less likely than not that his hypertension is caused or chronically aggravated by his PTSD.  The examiners reviewed the record and provided appropriate rationales for the opinions given that are factually accurate, fully articulated, and soundly reasoned opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board accepts the VA examiners' opinions as probative evidence that it is less likely than not that the Veteran's hypertension is proximately due to, caused by, or aggravated by his service-connected PTSD.

In contrast, the information contained in the materials discussed in the representative's September 2015 Written Brief Presentation is general in nature and does not take into account the Veteran's particular medical history.  As explained by the VA examiners, the Veteran has a number of risk factors other than PTSD for developing hypertension.  In addition, the December 2015 VA examiner explained that, if PTSD did cause the Veteran's hypertension, one would expect the hypertension to have an onset in close temporal proximity to the stressful events.  However, even by the Veteran's own estimates, he was not diagnosed with hypertension until several years after the in-service stressors that serve as the basis for his PTSD diagnosis.  Furthermore, the record does not show that the Veteran's hypertension has been aggravated by his PTSD or any other disability.  In that regard, the Board notes that the medical treatment evidence of record shows that the Veteran's blood pressure readings have fluctuated throughout the appeal period, but that his hypertension has consistently been described as "well controlled."  Given the general nature of the information contained in the materials discussed in the representative's September 2015 Written Brief Presentation, the Board finds that that information is due considerably less probative value than the VA examiners' opinions.

In view of the foregoing, the Board concludes that the weight of the probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's hypertension had its onset during his active service; that the hypertension may be presumed to have been related to his active service; that the hypertension is otherwise etiologically related to his active service; or that the hypertension is proximately due to, caused by, or aggravated by his service-connected PTSD.  Therefore, the preponderance of the evidence is against the claim for entitlement to service connection for hypertension.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

At the September 2011 Board hearing, the Veteran reported that he engaged in "island hopping" during his active service.  This involved walking through swamps and traveling to shore from ships using transport barges.  He testified that, while walking through swamps, he often banged parts of his body against objects, such as tree stumps, because he could not see below the surface of the water.  In addition, while climbing down nets to get to the transport barges, he would bang up against the side of a boat or ship due to the ships bobbing up and down and banging against each other in rough waters.  The record includes an "Enlisted Record and Report of Separation - Honorable Discharge" showing that the Veteran participated in campaigns in Papuan Southern Philippines and earned several decorations and citations for his service during the World War II era.  The Board finds the Veteran's testimony at the September 2011 Board hearing as to walking through swamps and transferring between ships and transport barges on rough waters to be credible as it is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Veteran has also indicated that he has experienced pain since service, but for a long period did not seek medical care for the pain and instead self-medicated with over-the-counter pain relievers.  The Board finds the Veteran's statements in this regard also to be credible as well, as there is nothing in the record that impugns the Veteran's credibility on the matter.

The Board has carefully reviewed the VA examinations and addendum opinions provided as to the claimed musculoskeletal disabilities and finds that none of the opinions provided therein reflect consideration of the Veteran's competent and credible statements of banging parts of his body while walking through swamps and while transferring to transport barges, and of self-medicating for pain following his service.  In that regard, the Board notes that a December 2015 VA Hand and Finger Conditions examination report states, "He was in infantry and had to do all the dirty work in the Pacific and so they were waiting in swamps."  In addition, a December 2015 VA Ankle Conditions examination report states, "He was out in the Pacific in the islands wading through swamps."  However, neither examination report indicates that that information or the Veteran's testimony at the September 2011 Board hearing were considered in formulating the opinions given.  As the examinations do not reflect consideration of all competent and credible evidence of record, they are inadequate for decision-making purposes.  Barr, 21 Vet. App. at 312.  Therefore, the Board finds that the issues must be remanded so that adequate VA addendum opinions may be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the record and a copy of this remand to a VA orthopedic clinician qualified to provide the information requested below.  The selected clinician must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the selected clinician.  The selected clinician is asked to respond to the following as to the Veteran's bilateral shoulder arthritis, bilateral hand arthritis, bilateral ankle arthritis, and residuals of right knee replacement:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's disability is causally or etiologically related to his active service?

An adequate rationale must be provided for any opinion given.  An opinion is adequate when it is factually accurate, fully articulated, and soundly reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, the opinions expressed must reflect consideration of the Veteran's competent and credible testimony as to in-service injuries presented at the September 2011 Board hearing, as reflected in the transcript for that hearing.  Specifically, the Veteran testified that, while walking through swamps, he often banged parts of his body against objects, such as tree stumps, because he could not see below the surface of the water.  In addition, while climbing down nets to get from ships to transport barges, he would bang up against the side of a boat or ship due to the ships bobbing up and down and banging against each other in rough waters.  He also testified that he has experienced pain since service, but for a long period did not seek medical care for the pain and instead self-medicated with over-the-counter pain relievers.  The examiner is asked to accept these statements as true even though they are not documented by contemporaneous records.  The examiner should consider whether any current disability(ies) at issue is/are etiologically or causally related to the in-service injuries, as reported by the Veteran.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


